

114 SRES 588 ATS: Recognizing the month of October 2016 as “National Principals Month”.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 588IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Franken (for himself, Mr. Carper, Mr. Wyden, Mr. Heinrich, Mr. Durbin, Mrs. Feinstein, Mr. Cochran, and Mr. Boozman) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the month of October 2016 as National Principals Month.
	
 Whereas the National Association of Secondary School Principals, the National Association of Elementary School Principals, and the American Federation of School Administrators have declared the month of October 2016 to be National Principals Month;
 Whereas principals are educational visionaries, instructional and assessment leaders, disciplinarians, community builders, budget analysts, facilities managers, and administrators of legal and contractual obligations;
 Whereas principals work collaboratively with teachers and parents to develop and implement a clear mission, high curriculum standards, and performance goals;
 Whereas principals create school environments that facilitate great teaching and learning and continuous school improvement;
 Whereas the vision, actions, and dedication of principals provide the mobilizing force behind any school reform effort; and
 Whereas the celebration of National Principals Month would honor elementary school, middle school, and high school principals, and recognize the importance of principals in ensuring that every child has access to a high-quality education: Now, therefore, be it
	
 That the Senate— (1)recognizes the month of October 2016 as National Principals Month; and
 (2)honors the contribution of principals in the elementary schools, middle schools, and high schools of the United States.